Title: From John Adams to Cincinnati Troop of Horse, 31 August 1798
From: Adams, John
To: Cincinnati Troop of Horse



Sir
Quincy August 31.1798

I had last night the pleasure to receive the Letter your Excellency did me the Honor to write me on the twenty first of this Month inclosing the Resolutions of the Senate and Assembly of New York and their unanimous Address. I can scarcely imagine any Event that could do me more honor or give me greater Satisfaction. The Unanimity of New York, of vast importance in the Union, is an happy Omen of success and Prosperity to this Country. I pray you, Sir to accept of my sincere Thanks for the affectionate and obliging manner in which you have communicated to me, this important Proceeding of your Legislature. With great Respect Esteem and Affection, I am always your / Excellencys most obedient & most humble servant

John Adams